t c memo united_states tax_court william p short jr and mary e short petitioners v commissioner of internal revenue respondent docket no filed date mark d olson and eugene h bayard for petitioners alan r peregoy for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies in petitioners' federal income taxes of dollar_figure for and dollar_figure for these deficiencies result from respondent's disallowance of petitioners' carryforwards of the unused portions of a dollar_figure charitable_contribution_deduction claimed on their amended federal_income_tax return the issue for decision is whether petitioners made a charitable_contribution of land to the state of delaware within the meaning of sec_170 and if so the fair_market_value of the contribution on the date of donation all section references are to the internal_revenue_code in effect for the years under consideration all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners william p short jr and mary e short husband and wife resided in bethany beach delaware at the time they filed the petition herein for convenience we refer to william p short jr as petitioner the disputed land petitioners owned substantial tracts of undeveloped land along the atlantic ocean beaches in sussex county delaware sussex county they claimed title to certain parcels of land the disputed land in the same vicinity the state of delaware also at the time of trial both petitioners were ill and unable to testify the court has made no adverse inferences as a result of their failure to testify petitioners' son rodney short testified on petitioners' behalf claimed title to the disputed land petitioners never paid real_estate_taxes on the disputed land the gift land at issue is petitioners' ostensible contribution of approximately 8-acres of the disputed land the gift land to the state of delaware at the time of the purported donation the state of delaware considered the disputed land including the gift land part of the delaware seashore state park petitioners' claim of title to the gift land is based on a quitclaim_deed that petitioner purchased on date for dollar_figure the quitclaim_deed from j bennett hill a purported heir to one-fourth of the property interest of a colonel william d waples any interest obtained by petitioner apparently derived from an recorded three-fourths tenants-in-common interest held by colonel waples and two other individuals the title was the last title interest recorded with respect to the gift land and the chain of title that followed this interest is uncertain and uncorroborated it appears that colonel waples' interest in the gift land was likely abandoned and subsequently acquired by the state of delaware in the early 1900's in addition to claiming title to the gift land under the quitclaim_deed petitioners also claimed title to the land by adverse possession the state court action on date f michael parkowski special counsel and attorney for the state of delaware initiated a proceeding against petitioner in the delaware chancery court for sussex county the state court action seeking to quiet title to the disputed land as well as other relief the state of delaware argued that the disputed land including the gift land had been abandoned by any record title owner or heirs dating back to at least and had then been acquired by the state through adverse possession long before petitioner began taking action to establish a claim moreover state surveys conducted in and consistently showed the disputed land as part of the delaware seashore state park maps also showed the disputed land as part of state park lands on date petitioners responded to the state's complaint by an answer and counterclaim petitioners argued that they had legal_title to the property based on the quitclaim_deed as well as through adverse possession in essence the state considered petitioners' claim of title frivolous petitioners' appraisal in date appraiser laurence p moynihan valued the disputed land for petitioners in order to facilitate a possible donation of the property to the state of delaware mr moynihan valued an unencumbered fee simple interest in the disputed land at dollar_figure including dollar_figure for the gift land the deed on date petitioners executed and recorded in the office of the recorder of deeds for sussex county a special warranty deed the deed which purportedly transferred the gift land to the state of delaware at this time the state court action was in the discovery phase and settlement discussions had not begun petitioners did not submit the deed to any state of delaware official in other than to the sussex county recorder of deeds who did not have discretion to reject or not record the deed between and date the state neither knew of nor accepted any gift from petitioners on date petitioners' attorney mark d olson submitted a letter to edwin h clark ii secretary of the delaware department of natural_resources transmitting a copy of the deed this was the first time the gift was officially brought to the state's attention however the state rejected the attempted gift in accordance with its position in the state court action settlement agreement and dismissal of the state court action following lengthy settlement negotiations the state court action was resolved pursuant to an date settlement agreement the agreement pursuant to the agreement petitioners conveyed to the nature conservancy which immediately conveyed to the nature conservancy was a nonprofit environmental preservation organization with its principal office in arlington virginia the state all the disputed land including the gift land the agreement included a side agreement whereby secretary clark who was authorized to sign internal revenue forms noncash charitable_contributions on behalf of the delaware department of natural_resources executed the donee acknowledgment portion of form_8283 with regard to the gift land pursuant to the terms of the agreement deeds and documents were recorded to finalize the property transfer including a date quitclaim_deed to the gift land the quitclaim_deed the state also had an option under the agreement to purchase additional land from petitioners at a bargain sales_price a date stipulation of dismissal concluded the state court action petitioners' federal_income_tax returns petitioners did not claim a charitable_contribution_deduction with regard to the gift land on their original federal_income_tax return on date petitioners amended their return to claim a refund based on their entitlement to a dollar_figure charitable_contribution_deduction arising from their the parties utilized a quitclaim_deed because delaware law treats a quitclaim_deed as conveying any title that the donor has it is not however an acknowledgment of title thus by accepting petitioners' quitclaim_deed the state of delaware did not recognize that petitioners ever held title to the gift land petitioners reported capital_gains in excess of dollar_figure million on their return purported donation of the gift land petitioners subsequently filed amended and returns claiming charitable_contribution carryforwards on their and federal_income_tax returns petitioners carried forward charitable_contribution deductions in the respective amounts of dollar_figure and dollar_figure in connection with the purported donation of the gift land these are the deductions at issue herein notice_of_deficiency and amended answer in the notice_of_deficiency respondent disallowed petitioners' and charitable_contribution deductions because petitioners failed to establish that they had legal_title to the donated property in the amended answer respondent alleged among other things that because the gift land was at petitioners attached the following explanation to their amended_return the taxpayers made a gift of appreciated real_property to a charitable donee on date at the time their return was filed however the taxpayers had not been able to obtain the donee's acknowledgment of the gift on form_8283 as a result and acting in accordance with the substantiation requirements of sec_1_170a-13 the taxpayers did not claim a deduction related to the gift on the originally filed return subsequently the taxpayers obtained the donee's acknowledgment of the gift on form_8283 and now file this amended_return for the purpose of claiming the deduction as herein set forth the center of a lawsuit between petitioners the purported donors and the state of delaware the purported donee no donative_intent existed and a completed_gift was neither made nor was it accepted by the state opinion initially we must determine whether petitioners made a charitable_contribution of land to the state of delaware within the meaning of sec_170 assuming we find such a contribution we must then determine the fair_market_value of the land see sec_1_170a-1 income_tax regs where respondent has disallowed a charitable_contribution_deduction the taxpayer must show error in respondent's determination rule a in determining the existence and timing of a charitable_contribution we apply the same analysis as that in determining the existence and timing of a gift we have consistently held that there are six essential elements of a bona_fide inter_vivos gift these six elements are a donor competent to make the gift a donee capable of taking the gift a clear and unmistakable intention on the part of the donor to absolutely and irrevocably divest himself of the title dominion and control of the subject matter of the gift in praesenti the irrevocable transfer of the present legal_title and of the dominion and control of the entire gift to the donee so that the donor can exercise no further act of dominion or control_over it a delivery by the donor to the donee of the subject of the gift or of the most effectual means of commanding the dominion of it acceptance of the gift by the donee 77_tc_9 quoting 31_bta_899 affd 82_f2d_561 5th cir an objective inquiry must be made into the nature of the transaction to determine whether that which is labeled as a gift is in substance a gift 61_tc_634 59_tc_566 a prerequisite to the required irrevocable transfer is that the donors possess legal_title to the property prior to the purported donation assuming the donors held title the donee must then accept the gift the parties agree that the state of delaware is a qualified donee within the meaning of sec_170 the parties however disagree as to whether petitioners had good legal_title to the gift land at the time of the purported donation whether the gift was completed and accepted by the state of delaware and whether petitioners had donative_intent we do not believe that petitioners are entitled to or charitable_contribution deductions with regard to the gift land for several reasons first petitioners have not satisfied their burden of proving that they possessed good legal_title to the gift land at the time of the purported donation it was doubtful whether petitioners possessed good legal_title to the property chain of title was uncertain prior to petitioner's purchase of the quitclaim_deed the last record title to the interest petitioners claimed was recorded in colonel waples' heirs apparently abandoned their partial interest in the land the state of delaware subsequently conducted public surveys showing the gift land as public land these surveys were recorded in public records providing evidence of title for the state the gift land was also considered part of the delaware seashore state park moreover petitioners never paid real_estate_taxes on the disputed land the existence of pending litigation between petitioner and the state of delaware is a further indication that petitioners did not possess good legal_title to the gift land at the time of the purported donation petitioners have also not established that they held title to the gift land by adverse possession delaware law permitting adverse possession against the state was repealed in see phillips v state a 2d del and nothing in the record supports a conclusion that petitioners adversely possessed the gift land against the state before or after second even assuming petitioners held title to the gift land it does not appear that the state accepted the deed from petitioners because it had no knowledge of the deed's recording delivery to and acceptance by the donee of a deed may not be presumed by mere recording when a deed is not beneficial to the donee or imposes an obligation on the donee and when the donee does not know of its existence 17_tc_579 see also equitable trust co v gallagher a 2d del ch affd a 2d del accepting the deed might not have been beneficial to the state of delaware because it might have been construed as an acknowledgment of petitioners' interest in the disputed land and thus detrimental to the state's position in the state court action petitioners' recording of the deed without communicating its existence to the state attorney who was litigating the state court action clearly indicates that petitioners never attempted to effectuate proper delivery to and acceptance by the state accordingly we hold that petitioners have not established that they are entitled to any charitable_contribution_deduction connected to the gift land in or _____________________________ a final note at the time of the purported donation the outcome of the state court action was unknown and the fair market value6 of petitioners' interest in the gift land was either minimal or had mere speculative value one of respondent's real_estate title experts daniel kristol testified that a speculator might have paid a maximum of dollar_figure for petitioners' interest in the the parties presented experts who appraised the gift land as an unencumbered fee simple interest respondent's appraisal expert diane r maiden valued the gift land at dollar_figure million petitioners' appraisal expert mr moynihan valued the gift land at dollar_figure million these appraisals do not address the fair_market_value of petitioners' interest in the gift land because of the questions surrounding petitioners' interest at the time of the purported donation gift land in date we found mr kristol credible thus assuming arguendo petitioners would be entitled to carryforwards in and arising from the charitable_contribution_deduction we would hold that the fair_market_value of petitioners' interest in the gift land was no more than dollar_figure in date to reflect the foregoing decision will be entered for respondent
